UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 001-08222 Central Vermont Public Service Corporation (Exact name of registrant as specified in its charter) Vermont 03-0111290 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 77 Grove Street, Rutland, Vermont (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (800) 649-2877 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which Common Stock, $6 Par Value registered New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.YesxNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesoNox The aggregate market value of voting and non-voting common equity held by non affiliates of the registrant as of June 30, 2011 (2nd quarter) was approximately $321,686,306 (based on the $36.15 per share closing price of the Company’s Common Stock, $6 Par Value, as reported on the New York Stock Exchange on June 30, 2011).In determining who are affiliates of the Company for purposes of computation, it is assumed that directors, officers, and other persons who held more than 5 percent of the issued and outstanding Common Stock of the Company on December 31, 2011, are “affiliates” of the Company.The characterization of such directors, officers, and other persons as affiliates is for the purposes of this computation only and should not be construed as a determination or admission for any other purpose. On February 29, 2012 there were outstanding 13,479,392 shares of voting Common Stock, $6 Par Value. DOCUMENTS INCORPORATED BY REFERENCE: None CENTRAL VERMONT PUBLIC SERVICE CORPORATION FORM 10-K – 2011 TABLE OF CONTENTS Page PART I Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 17 Item 2. Properties 17 Item 3. Legal Proceedings 18 Item 4. Mine Safety Disclosures 18 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 18 Item 6. Selected Financial Data 20 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 52 Item 8. Financial Statements and Supplementary Data 55 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services PART IV Item 15. Exhibits Signatures Page 1 of 138 Table of contents GLOSSARY OF TERMS The following is a glossary of frequently used abbreviations or acronyms that are found in the report: Current or former CVPS Companies, Segments or Investments CRC Catamount Resources Corporation Custom Custom Investment Corporation CV or CVPS Central Vermont Public Service Corporation East Barnet Central Vermont Public Service Corporation - East Barnet Hydroelectric, Inc. Transco Vermont Transco LLC VELCO Vermont Electric Power Company, Inc. VETCO Vermont Electric Transmission Company, Inc. VYNPC Vermont Yankee Nuclear Power Corporation Regulatory and Other Authorities DOE United States Department of Energy DPS Vermont Department of Public Service EPA Environmental Protection Agency FERC Federal Energy Regulatory Commission IRS Internal Revenue Service NRC Nuclear Regulatory Commission PSB Vermont Public Service Board SEC Securities and Exchange Commission VANR Vermont Agency of Natural Resources Other AFUDC Allowance for funds used during construction AOCL Accumulated other comprehensive loss ARP MOU Memorandum of Understanding with the DPS on the Alternative Regulation II Plan ARRA American Recovery and Reinvestment Act CDA Connecticut Development Authority Bonds Connecticut Yankee Connecticut Yankee Atomic Power Company CVPS SmartPower® CV’s “smart grid” program designed to modernize and automate the electrical grid, provide automated meter reading, and empower consumers to make better energy choices. The plan includes two-way communications systems and strategies to introduce new rate designs, including dynamic pricing and demand response programs. CVPS SmartPower® MOU Memorandum of Understanding with the DPS on CVPS SmartPower® DNC Dominion Nuclear Connecticut Dodd-Frank Act Dodd-Frank Wall Street Reform and Consumer Protection Act DUP Vermont's Distributed Utility Planning EEI Edison Electric Institute EEU Vermont Energy Efficiency Utility Entergy Entergy Corporation Entergy-Vermont Yankee Entergy Nuclear Vermont Yankee, LLC EPACT Federal Energy Policy Act of 2005 EPS Earnings per share ERM Enterprise Risk Management ESAM Earnings sharing adjustment mechanism FASB Financial Accounting Standards Board FCM Forward Capacity Market Fortis Fortis Inc. and Fortis subsidiaries involved in the terminated proposed merger transaction Fortis subsidiaries FortisUS Inc. and Cedar Acquisition Sub Inc. Page 2 of 138 Table of contents FTRs Financial Transmission Rights Gaz Métro Gaz Métro Limited Partnership GMP Green Mountain Power Corporation HQUS PPA Long-term power purchase and sale agreement with H.Q. Energy Services (U.S) Inc. IASB International Accounting Standards Board IFRS International Financial Reporting Standards IPPs Independent Power Producers ISO-NE New England Independent System Operator kWh Kilowatt-hours Maine Yankee Maine Yankee Atomic Power Company Moody's Moody's Investors Service MOU Memorandum of Understanding MW Megawatt MWh Megawatt-hours NOATT NEPOOL Open Access Transmission Tariff NYSE New York Stock Exchange OASIS Open Access Same-time Information System Omnibus Stock Plan Central Vermont Public Service Corporation Omnibus Stock Plan Omya Omya Industries, Inc. PCAM Power supply and transmission-by-others cost adjustment mechanism PCB Polychlorinated biphenyl contamination Pension Plan A qualified, non-contributory, defined-benefit pension plan Phase I Hydro-QuébecPhase I Phase II Hydro-QuébecPhase II PPA Purchased power contract PPACA The Federal Patient Protection and Affordable Care Act PSNH Public Service Company of New Hampshire PTF Pool Transmission Facility Readsboro Readsboro Electric Department ROA Return on Assets ROE Return on Equity RTO Regional Transmission Organization SERP Officers' Supplemental Retirement Plan SMD Standard Market Design SPEED Sustainably Priced Energy Development Program for Vermont Utilities Staffing MOU Memorandum of Understanding with the DPS to review staffing level TbyO Transmission by Others costs The Exchange Act Securities and Exchange Act of 1934 TPH Total petroleum hydrocarbons TSR Total Shareholder Return U.S. GAAP Generally Accepted Accounting Principles in the United States of America VEDA Vermont Economic Development Authority Vermont Marble Vermont Marble Power Division of Omya Industries, Inc. VIDA Vermont Industrial Development Authority Bonds VJO Vermont Joint Owners VPPSA Vermont Public Power Supply Authority VTA Vermont Transmission Agreement (1991) VY PPA Purchased power contract between VYNPC and Entergy-Vermont Yankee Yankee Atomic Yankee Atomic Electric Company Page 3 of 138 Table of contents CENTRAL VERMONT PUBLIC SERVICE CORPORATION Cautionary Statements Regarding Forward-Looking InformationStatements contained in this report that are not historical fact are forward-looking statements within the meaning of the ‘safe-harbor’ provisions of the Private Securities Litigation Reform Act of 1995.Whenever used in this report, the words “estimate,” “expect,” “believe,” or similar expressions are intended to identify such forward-looking statements.Forward-looking statements involve estimates, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements.Actual results will depend upon, among other things: ■ our ability to meet the requirements under the Merger Agreement with Gaz Métro; ■ the actions of regulatory bodies with respect to our pending Merger with Gaz Métro, allowed rates of return, continued recovery of regulatory assets and alternative regulation; ■ liquidity requirements; ■ changes in the cost or availability of capital; ■ our ability to replace or renegotiate our long-term power supply contracts; ■ effects of and changes in local, national and worldwide economic conditions; ■ effects of and changes in weather; ■ volatility in wholesale power markets; ■ our ability to maintain or improve our current credit ratings; ■ the operations of ISO-NE; ■ changes in financial or regulatory accounting principles or policies imposed by governing bodies; ■ capital market conditions, including price risk due to marketable securities held as investments in trust for nuclear decommissioning, pension and postretirement medical plans; ■ changes in the levels and timing of capital expenditures, including our discretionary future investments in Transco; ■ the performance of other parties in joint projects, including other Vermont utilities, state entities and Transco; ■ our ability to successfully manage a number of projects involving new and evolvingtechnology; ■ our ability to replace a mature workforce and retain qualified, skilled and experienced personnel; and ■ other presently unknown or unforeseen factors. We cannot predict the outcome of any of these matters; accordingly, there can be no assurance as to actual results.We undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise.A more detailed assessment of the risks that could cause actual results to materially differ from current expectations is contained in Part I, Item 1A, Risk Factors. PART I Item 1.Business Pending Merger with Gaz Métro On July 11, 2011, CVPS, Gaz Métro Limited Partnership (“Gaz Métro”) and Danaus Vermont Corp., an indirect wholly owned subsidiary of Gaz Métro (“Merger Sub”), entered into an Agreement and Plan of Merger (the “Merger Agreement”).See Part II, Item 8, Note 1 – Business Organization, Pending Merger with Gaz Métro. (a) General Description of Business Central Vermont Public Service Corporation (“we”, “us”, “our” or the “company”) was incorporated in Vermont in 1929 and is the largest electric utility in Vermont.We engage principally in the purchase, production, transmission, distribution and sale of electricity.We serve approximately 160,000 customers in 163 towns, villages and cities in Vermont.Our Vermont utility operation is our core business.We typically generate most of our revenues through retail electricity sales.We also sell excess power, if any, to third parties in New England and to ISO-NE, the operator of the region’s bulk power system and wholesale electricity markets.The resale revenue from these sales helps to mitigate our power supply costs. Our wholly owned subsidiaries include: ■ C.V. Realty, Inc., a real estate company that owns, buys, sells and leases real and personal property and interests therein related to the utility business. ■ East Barnet, formed to finance and construct a hydroelectric facility in Vermont, which became operational September 1, 1984.We have leased and operated it since the in-service date. Page 4 of 138 Table of contents ■ CRC was formed to hold our investments in unregulated business opportunities.CRC’s wholly owned subsidiary, SmartEnergy Water Heating Services, Inc., engages in the sale and rental of electric water heaters in Vermont and New Hampshire.On December 9, 2010, we dissolved CRC’s wholly owned subsidiary, Eversant Corporation, the former parent of SmartEnergy Water Heating Services, Inc.There was no impact on our financial statements or results of operations. Our equity ownership interests as of December 31, 2011 are summarized below: ■ We own 58.85 percent of the common stock of VYNPC, which was initially formed by a group of New England utilities to build and operate a nuclear-powered generating plant in Vernon, Vermont.On July 31, 2002, the plant was sold to Entergy-Vermont Yankee.The sale agreement included a purchased power contract between VYNPC and Entergy-Vermont Yankee.Under the VY PPA, VYNPC pays Entergy-Vermont Yankee for generation at fixed rates and, in turn, bills the purchased power contract charges from Entergy-Vermont Yankee with certain residual costs of service through a FERC tariff to us and the other Vermont Yankee sponsors.Our entitlement to energy produced by the Vermont Yankee plant is about 29 percent through March 21, 2012.Although we own a majority of the shares of VYNPC, our ability to exercise control is effectively restricted by the purchased power contract, the sponsor agreement among the group of New England utilities that formed VYNPC and the composition of the board of directors under which it operates. ■ We own 47.10 percent of the common stock and 49.19 percent of the preferred stock of VELCO.In June 2006, VELCO transferred substantially all of its business operations and assets to Transco.VELCO’s wholly owned subsidiary, VETCO, was formed to finance, construct and operate the Vermont portion of the 450 kV DC transmission line connecting the Province of Quebec with Vermont and the rest of New England. ■ We own 2 percent of the outstanding common stock of Maine Yankee and Connecticut Yankee and 3.5 percent of the outstanding common stock of Yankee Atomic. These plants have been decommissioned. We also own small generating facilities and have joint ownership interests in certain Vermont and regional generating facilities.These are described in Sources and Availability of Power Supply below. Vermont Marble Power Division:On June 10, 2011, the PSB issued an order approving our purchase of the Vermont Marble Power Division of Omya, Inc., pursuant to the purchase and sale agreement and issued a Certificate of Consent.On September 1, 2011, we closed on the transaction.Included in the sale are rights to serve approximately 875 customers, including the Omya industrial facility, which became our single-largest customer representing approximately 6 percent of expected future annual retail sales.The acquisition will create efficiencies that will reduce costs and benefit customers overall; and we acquired renewable hydro assets at competitive costs for our customers.See Part II, Item 8, Note 19 – Acquisitions. (b) Financial Information about Industry Segments We have two principal operating segments, consisting of the principal regulated utility business and the aggregate of the other non-utility companies.See Part II, Item 8, Note 20 - Segment Reporting for financial information by segment. (c) Narrative Description of Business As a regulated electric utility, we have an exclusive right to serve customers in our service territory, which can generally be expected to result in relatively stable revenue streams.The ability to increase our customer base is limited to acquisitions or growth within our service territory.A number of factors affect our retail sales revenue including general economic conditions, weather and the opening, closing and changes in size of manufacturing and other business facilities.Retail sales volume over the last 10 years has remained essentially flat, with 2011 sales being higher than 2001 sales by 90.5 million kWh, or 4 percent. Annual changes between 2001 and 2011 ranged from a decrease of more than 1 percent in 2006 to increases of more than 2.3 percent in 2011.The 2011 increase is due to the acquisition of Vermont Marble in September 2011. Page 5 of 138 Table of contents Our operating revenues consist primarily of retail and resale sales.Retail sales are comprised of sales to a diversified customer mix, including residential, commercial and industrial customers.Sales to the five largest retail customers receiving electric service accounted for about 6 percent of our annual retail electric revenues in 2011 and about 5 percent for both 2010 and 2009.On September 1, 2011, Omya industrial facility became our single-largest customer representing approximately 6 percent of expected future annual retail sales.Resale sales are comprised of long-term sales to third parties in New England, sales in the energy markets administered by ISO-NE and short-term system capacity sales.Operating revenues as of December 31 consisted of the following: Revenues Energy (MWh) Sales Retail Sales: Residential 44
